Citation Nr: 1016988	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  02-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1967 to June 1971 
and November 1971 to November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board previously Remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.


FINDING OF FACT

The medical evidence establishes that the Veteran's current 
cervical spine disorder is not causally or etiologically 
related to service, and the Veteran's current lay assertions 
that he has experienced cervical spine pain continuously 
since service are not credible. 


CONCLUSION OF LAW

Service connection for a cervical spine disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in April 2001 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.  The Veteran was also sent letters in 
September 2004, September 2006, July 2007 and October 2008.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in May 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent post-service medical 
records, as well as providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records, VA outpatient records, 
private treatment records, and a specific VA medical opinion 
and examination pertinent to the issue on appeal.  Therefore, 
the available medical evidence and records have been obtained 
in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Entitlement to Service Connection for a Cervical Spine 
Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Furthermore, in determining whether service connection is 
warranted for a disorder, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a cervical spine disorder.  He asserts he injured his neck 
during a motorcycle accident while in service.

Service treatment records were reviewed.  The Veteran's 
entrance examination from February 1967 did not note any 
neck, spine or musculoskeletal abnormalities.  In August 
1973, the Veteran was treated after having a motorcycle 
accident.  It was noted that the Veteran complained of pain 
affecting the nose, forehead, and occipital areas, but he 
denied chest, abdomen, neck or back pain.  The Veteran's 
cervical spine was noted to be supple.  The only diagnosis 
made was of a nose fracture.  The Veteran returned to duty in 
approximately a week, and no complaints of neck pain were 
made then or for the duration of his service.  The discharge 
examination from July 1975 did not note any neck, spine, or 
musculoskeletal abnormalities.

The Veteran was afforded VA orthopedic examinations in 
December 1975, April 1997, and November 2001.  During these 
examinations, the Veteran reported the motorcycle incident 
during service, and that he had low back pain, but he did not 
report neck pain.  Additionally, post-service records, 
including VA outpatient and private records contain 
complaints of low back pain, not neck or cervical spine pain.

In September 1998, the Social Security administration (SSA) 
awarded the Veteran benefits.  The favorable SSA decision 
discussed the assigned diagnoses of degenerative joint 
disease, lumbar spine, degenerative joint disease of the 
hips, a right leg disorder, obesity, hearing loss, and 
sciatica due to lumbar spine disorder, but the SSA decision 
is devoid of discussion of cervical spine pain or a diagnosis 
of a cervical spine disorder.  The Board finds it especially 
significant that the Veteran did not report cervical neck 
pain to SSA.  The SSA records, including the fact that the 
Veteran did not report cervical spine pain as a reason for 
seeking SSA benefits, is adverse to the Veteran's current 
assertions that he has experienced chronic and continuous 
cervical spine pain since his motorcycle accident in service.  

The Veteran was afforded a VA examination for the cervical 
spine in August 2007.  He reported having progressively worse 
neck pain since his motorcycle accident during service.  
After discharge from service, the Veteran stated he worked as 
a mechanic.  The Veteran indicated he had leg or foot 
weakness, unsteadiness, decreased motion, fatigue, stiffness, 
spasms and pain in the cervical spine.  Examination of the 
cervical spine revealed no spasm, atrophy, guarding, 
tenderness or weakness.  There was noted pain upon movement.  
The Veteran's gait was antalgic.  The medical evidence 
reflects that leg or foot weakness and abnormal gait were 
attributed to a lumbar spine disorder.  There was no cervical 
spine ankylosis or abnormal spinal curvatures.  

X-rays revealed straightening of the cervical spine possibly 
indicating muscle spasm, evidence of degenerative disc 
disease at C5-C6 and C6-C7, and narrowing of the exit 
foramina bilaterally at those levels.  There were no lytic or 
blastic lesions identified.  The examiner who conducted the 
2007 VA examination opined that the Veteran's spine disorder 
was less likely as not caused by or a result his injury 
during service.  Rationale stated for this opinion was that 
the Veteran was able to work as a mechanic after service 
until 1999 and that the Veteran's complaints were more likely 
due to aging and his weight.

The Veteran was afforded a more recent VA examination in 
September 2009.  The Veteran again noted progressively worse 
neck pain since his motorcycle accident during service.  The 
examiner noted that the Veteran was unable to stand due to 
recent multiple falls and that cursory examination of the 
spine was done with the Veteran in a wheel chair.  The 
examiner noted gibbus spinal curvature, left and right spasm, 
guarding, pain with motion, and tenderness.  The muscle spasm 
was reported to be enough to be responsible for abnormal gait 
or abnormal spinal contour.  There was noted pain upon range 
of motion.  The Veteran was diagnosed with loss of normal 
cervical lordosis with straightening of the cervical spine, 
degenerative disc disease C5/C6 and C6/C7, and nerve exit 
foraminal narrowing bilaterally at C5/C6 and C6/C7.  

The examiner who conducted the 2009 VA examination was again 
asked to give an opinion regarding the etiology of the 
Veteran's neck disorder.  However, the examiner stated that 
he was unable to resolve the issue without resort to mere 
speculation.  The rationale provided for this statement was 
that the Veteran left service in 1975 and was able to work as 
a mechanic until 1999.  Furthermore, the examiner stated that 
there were complaints of many other issues over the years, 
but no clear evidence that the Veteran had continued 
complaints of his neck from the time in service to present.  
Due to the lapse of time and occupation in a physically 
demanding field since leaving the military, the examiner 
stated it was impossible to say without resort to speculation 
how much, if any, of the Veteran's current cervical spine 
condition relates to the motorcycle accident during service.

Regarding the September 2009 VA examiner's conclusion, a 
statement that is inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  

Opinions like this, which can only make the necessary 
connection between the current disorder and the Veteran's 
military service by resorting to mere speculation, amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  

Although the examiner who conducted the 2009 VA examination 
stated that it was not possible to determine, without report 
to speculation, how much, if any, of the Veteran's current 
cervical spine disorder was due to a motorcycle accident 
sustained in service, the examiner's explanation of the 
rational for the inability to provide an opinion was entirely 
unfavorable to the Veteran.  As noted, the examiner noted 
that the Veteran was able to work as a mechanic for more than 
20 years after the Veteran's service separation in 1975.  The 
examiner further noted that there was no report that the 
Veteran had complained of neck pain in service and for a 
lengthy period thereafter, although the record documented 
numerous other complaints.  Thus, the report of the 2009 VA 
examination cannot be considered favorable to the Veteran's 
claim, even though the opinion itself is not unfavorable 
either.  

In summary, the overwhelming preponderance of the evidence 
establishes that the Veteran's current assertions that he 
experienced neck pain chronically and continuously following 
a motorcycle accident in service are not credible.  In 
particular, no complaints of neck pain were noted in service.  
The Veteran did not report neck pain at the time of 1975 VA 
examination, although he reported lumbar pain.  Based on the 
reports and findings of the physical examination, radiologic 
evaluation of the lumbar spine, knees, and ankles was 
conducted, but no x-rays of the cervical spine were 
conducted.  

The Veteran did not seek service connection for a neck 
disorder in 1975 or in 1997, when he sought service 
connection for other disorders.  The Veteran did not report 
neck pain at the time of 1997 VA examination of the low back, 
and no reports of neck pain were noted in 1996 VA outpatient 
treatment records, 1997 VA outpatient records, or during a 
January 1998 SSA physical examination.  Particularly at the 
time of the  1975 VA examination and at the time of the 1998 
SSA examination, it would have been in the Veteran's interest 
to report cervical spine pain, if such pain were present, but 
the Veteran did not do so.  This evidence is unfavorable to 
the Veteran's claim and unfavorable to a finding that the 
Veteran's current assertions of chronic and continuous neck 
since service are credible.  

Therefore, the Board finds that service connection for a 
cervical spine disorder is not warranted.  In reaching this 
conclusion, the Board considered the Veteran's arguments in 
support of his lay assertions that he suffers from cervical 
spine pain and that this condition is related to his injury 
sustained during service.  The Board notes that the Veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  
However, as noted, the Veteran's own statements prior to the 
claim for service connection for a cervical spine disorder 
are inconsistent with his own lay statements prior to the 
current claim.  Thus, the lay evidence as a whole is 
unfavorable to a finding of credibility for the current 
assertions.  

Even if the Veteran's current assertions of continuity of 
cervical pain were credible, the Veteran's statements as to 
chronicity of pain would not be sufficient evidence to create 
a link between the Veteran's service and a current diagnosis 
of a cervical spine disorder, given the evidence of record of 
lengthy intercurrent employment following service as a 
mechanic and the unfavorable 2007 VA opinion.  The 2007 
unfavorable VA opinion is competent medical evidence, and 
that evidence is unfavorable to the claim.  Where the 
determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds that the onset and etiology of a cervical 
spine disorder is the type of medical disorder which is 
difficult to establish solely on the basis of lay assertions.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Since 
the current lay assertions which support the claim are not 
credible, and the prior lay evidence is unfavorable to claim, 
and the preponderance of the medical evidence is unfavorable 
to the claim, the preponderance of the credible lay and 
medical evidence is unfavorable to the claim.  

In sum, the Board acknowledges that the Veteran suffered an 
accident during service, and that the Veteran has been 
granted service connection for a lumbar spine disability 
related to that in-service accident.  The Board also 
acknowledges that he currently has a cervical spine disorder.  
However, because of the lack of VA or SSA medical evidence 
supporting a nexus between the Veteran's cervical spine 
disorder and his service for the first 20 years following the 
Veteran's service, and because of the lack of credibility of 
the Veteran's current lay statements, and because of the lack 
of support for the claim in the lay statements of record 
during the 20 years proximate to the Veteran's service 
discharge, and based on the negative medical opinion, the 
Board finds that the preponderance of the credible lay and 
medical evidence is against a grant of service connection for 
a cervical spine disorder.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  See 38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


